Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Group 1, claim(s) 1-3, and 5-16, drawn to multispecific antibody comprising anti-MUC1 and anti-CD3, wherein anti-MUC1 binding the TA-MUC comprising the VH of sequence of SEQ ID NO: 7, 8, or 9 and corresponding CDR-H1-3.
Species election:	1) one heavy chain of SEQ ID NO: 7, 8 or 9 comprising corresponding CDR H1-3 of SEQ ID NO: 1, 3 and 5 OR CDR1-3 of SEQ ID NO: 2, 4 and 6;
	2) with or without N-glycosylation at CH2 (claim 8 or 9);
3) treatment, prognosis, diagnosis or monitoring disease;
	4) one disease listed in claim 15, if cancer is elected further elect one cancer in claim 16.

Group 2, claim(s) 1-2, and 4-16, drawn to multispecific antibody comprising anti-MUC1 and anti-CD3, wherein anti-MUC1 binding the TFalpha domain comprising the comprising one VH of sequence of SEQ ID NO: 27-32 comprising corresponding CDR-H1-3.

2) with or without N-glycosylation at CH2 (claim 8 or 9);
3) treatment, prognosis, diagnosis or monitoring disease;
	4) one disease listed in claim 15, if cancer is elected further elect one cancer in claim 16.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions listed above lacks unity of invention even though the inventions of these groups require the technical feature of a bispecific antibody to MUC1 and CD3, this technical feature is not a special technical feature as it does not make a contribution over the prior art.  WO2016146894 (Hemmlinki et al, 9-2016) teach bispecific antibody to MC1 and antigen binding fragment to CD3 (entire document, page 21 and figure 20 in particular), but the WO document does not teach the antibody binding fragment of CD3 fused to C terminus of heavy chain of anti MUC1, while Brinkmann et al (MABS, Vol 9:182-212, published online 12-2016) teach method of making bispecific antibody including fusing svFc to C-terminus of heavy chain at CH3 (page 195, left col, line 5+ and figure 2, box 9 and 10). Thus the special technical feature of group 1 as well as the special technical feature linking each of the groups is not a contribution over the prior art and thus does not constitute a special technical feature as defined by PCT Rule 13.2. 


Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species listed under group 1 and 2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the same reasons above. 

Applicant is required, in reply to this action, to elect a single species from a-e to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEI YAO/Primary Examiner, Art Unit 1642